FILED
                            NOT FOR PUBLICATION                             APR 27 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT D. ALVIS,                                 No. 09-16048

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00984-MCE-
                                                 DAD
  v.

AT&T INTEGRATED DISABILITY                       MEMORANDUM *
SERVICE CENTER, individually and as
administered by Sedgwick CMS;
SEDGWICK CMS; AT&T INCOME
DISABILITY PLAN,

              Defendants - Appellees.



                   Appeal from the United States District Court
                      for the Eastern District of California
                  Morrison C. England, District Judge, Presiding

                       Argued and Submitted April 14, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and MOODY, Senior
District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James Maxwell Moody, Senior United States District
Judge for the District of Arkansas, sitting by designation.
      Appellant Robert D. Alvis (Alvis) appeals the district court’s decision

granting summary judgment in favor of AT&T Integrated Disability Service Center

(AT&T IDSC).

      We have previously held that “[w]hen an administrator can show that it has

engaged in an ongoing, good faith exchange of information between the

administrator and the claimant, the court should give the administrator’s decision

broad deference notwithstanding a minor irregularity.” Abatie v. Alta Health &

Life Ins. Co., 458 F.3d 955, 972 (9th Cir. 2005) (en banc) (citations and internal

quotation marks omitted). AT&T IDSC consistently contacted Alvis and informed

him that his additional evidence did not meet the disability plan requirements for

demonstrating the existence of a disabling condition. Consequently, we conclude

that AT&T IDSC engaged in the type of dialogue mandated by ERISA, and its

decision is entitled to deference. See id.

      We also conclude that AT&T’ IDSC’s decision was reasonable because, in

denying Alvis’ claim, AT&T IDSC relied upon two independent physicians who

reviewed all the medical records. See Montour v. Hartford Life & Accident Ins.

Co., 588 F.3d 623, 629 (9th Cir. 2009), as amended (“In the absence of a conflict,

judicial review of a plan administrator’s benefits determination involves a

straightforward application of the abuse of discretion standard. . . . [and] can be


                                             2
upheld if it is grounded on any reasonable basis.”) (citations and internal quotation

marks omitted) (emphasis in the original).

      AFFIRMED.




                                          3